[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-10616                SEPTEMBER 14, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

              D. C. Docket No. 05-00005-CR-FTM-33-SPC-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

JUAN ROCHE,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________


                           (September 14, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Juan Roche appeals his 73-month sentence, imposed after he pled guilty to

conspiracy to possess with intent to distribute more than 1000 marijuana plants, 21

U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(vii), and possession with intent to distribute

more than 1000 marijuana plants, 21 U.S.C. § 841(a)(1), (b)(1)(A)(vii). On appeal,

Roche argues the district court clearly erred when it failed to make a particularized

finding as to the scope of his participation in the conspiracy and attributed to him

quantities of marijuana seized from a grow house located at 425 North Kennel

Street. Roche contends he only worked at a grow house located at 255 North

Zambria Street, and asserts that he did not join the conspiracy until after the

growing operation had begun at 425 North Kennel Street. We affirm.

      The parties are familiar with the background facts, and we do not recount

them here. A district court’s determination of the drug quantity used to establish a

defendant’s base offense level is reviewed for clear error. United States v.

Simpson, 228 F.3d 1294, 1298 (11th Cir. 2000). “When . . . a defendant challenges

one of the factual bases of his sentence as set forth in the PSI, the government has

the burden of establishing the disputed fact by a preponderance of the evidence.”

United States v. Bernardine, 73 F.3d 1078, 1080 (11th Cir. 1996).

      The Guidelines state that a defendant’s base offense level shall include, “in

the case of a jointly undertaken criminal activity . . . , all reasonably foreseeable



                                            2
acts and omissions of others in furtherance of the jointly undertaken criminal

activity.” U.S.S.G. § 1B1.3(a)(1)(B). If the case involves drugs, “the defendant is

accountable for all quantities of contraband with which he was directly involved

and, in the case of a jointly undertaken criminal activity, all reasonably foreseeable

quantities of contraband that were within the scope of the criminal activity that he

jointly undertook.” U.S.S.G. § 1B1.3 cmt. n.2. A defendant may not, however,

“be held accountable for conduct that occurred prior to his entry into the joint

criminal undertaking.” United States v. Hunter, 323 F.3d 1314, 1320 (11th Cir.

2003). The district court must first make individualized findings concerning the

scope of criminal activity undertaken by the defendant, and then determine the

drug quantities reasonably foreseeable in connection with that level of

participation. United States v. Ismond, 993 F.2d 1498, 1499 (11th Cir. 1993)

(citing U.S.S.G. § 1B1.3 cmt. n.2). “If the court does not make individualized

findings, the sentence may nevertheless be upheld if the record supports the

amount of drugs attributed to a defendant.” Id.

      After carefully reviewing the record, the sentencing transcript, and the

parties’ briefs, we discern no reversible error. At sentencing, the district court did

not make an express finding as to the scope of Roche’s participation in the

conspiracy. It did, however, make an express finding that Roche was responsible



                                           3
for at least 11,152 marijuana plants, and the record evidence amply supports that

finding. We accordingly hold the district court did not clearly err in calculating

Roche’s base offense level, and we affirm his 73-month sentence.

      AFFIRMED.




                                          4